STATE OF LOUISIANA
                       COURT OF APPEAL
                         FIRST CIRCUIT



                        DOCKET NUMBER
                         2022 CA 0405


STATE OF LOUISIANA, DIVISION OF ADMINISTRATION,
        OFFICE OF COMMUNITY DEVELOPMENT —
                 DISASTER RECOVERY UNIT


                            VERSUS


     JUDY HENDERSON A/ K/ A JUDY G. HENDERSON


                                  Judgment Rendered:
                                                        DEC 1 5 2022




                       ON APPEAL FROM THE
          22ND JUDICIAL DISTRICT COURT, DIVISION D
               ST. TAMMANY PARISH, LOUISIANA
                    DOCKET NUMBER 2019- 13421


         HONORABLE JOHN KELLER, JUDGE PRESIDING




Christopher H. Szeto               Attorneys for Defendant -Appellant
Ian G. Dunbar                      Judy G. Henderson
New Orleans, Louisiana

John C. Walsh                      Attorneys for Plaintiff -Appellee
Mary Catherine Call                State of Louisiana, Division of
William J. Wilson                  Administration, Office of
John C. Conine, Jr.                Community Development —
Baton Rouge                        Disaster Recovery Unit




BEFORE:    MCDONALD, McCLENDON, and HOLDRIDGE, JJ.
McDONALD, 3.


        A homeowner who received a federal grant after a hurricane appeals a default


judgment against her and in favor of the state agency administering the grant program.

After the appeal was lodged, the homeowner filed a peremptory exception pleading the

objection of peremption'         claiming the agency's suit against her was untimely.                   After


review, we deny the exception and affirm the default judgment.

                         FACTUAL AND PROCEDURAL BACKGROUND


        After Hurricanes Katrina and Rita in 2005, the U. S. Department of Housing and

Urban Development awarded the State of Louisiana a Community Development Block

Grant to assist affected homeowners in their efforts to reoccupy hurricane -damaged

homes.      The State of Louisiana,           Division of Administration,          Office of Community

Development —       Disaster Recovery Unit ( OCD) administers the federal grant funds and

created    The    Road    Home      Program      through     which    it   awarded     grants    to   eligible


homeowners.


        Judy G. Henderson' s residence in Chalmette, Louisiana, was damaged by Hurricane

Katrina, and, on April 29, 2008, she received a Road Home grant in the amount of


 33, 142. 42. In consideration for the grant, Ms. Henderson signed several documents: a


Road Home Grant Agreement ( RH Agreement), a Road Home Declaration of Covenants


Running with the Land, and a Road Home Grant Recipient Affidavit (                              sometimes,



collectively, RH documents).           In these RH documents, Ms. Henderson agreed to and


acknowledged certain obligations of the Road Home Program in exchange for her receipt


of the Road Home grant.           Pertinently, Ms. Henderson agreed to occupy her Chalmette

house as her primary residence within three years of April 29, 2008 ( the date of the RH

Agreement),      and if she did not, she would be required to repay the Road Home grant.

According to the RH Agreement, Ms. Henderson' s obligation to reoccupy the house was

a " material consideration"       without which she, as an affected homeowner, would have


received a lesser amount under the Road Home Program.




  Louisiana Code of Civil Procedure article 922 recognizes only three exceptions: the declinatory exception,
the dilatory exception, and the peremptory exception. In this case, a peremptory exception pleading the
objection of peremption is at issue. See La. C. C. P. art. 927. Herein, for brevity, we refer to that exception
as an exception of peremption.


                                                      2
         On June 28, 2012, over four years after Ms. Henderson signed the RH documents,


OCD received a Road Home Compliance and Monitoring Formz from her, wherein she

stated that she was not currently occupying the Chalmette house because St. Bernard

Parish   had demolished it.         In   an attached,     undated,     handwritten document, Ms.


Henderson explained that she had the necessary permits to reconstruct the house, but

St. Bernard Parish " tore it down by mistake." She further explained that she used the

 repair money" intended for Chalmette house to purchase the house in which she then

lived in Madisonville, Louisiana. She also indicated that the Chalmette house was " in the


hands of an attorney" and had been for several years.

         In response, by letter dated July 17, 2012, OCD informed Ms. Henderson that more

documentation was needed.            After receiving no response, OCD thereafter, between

August 2013 and February 2014, sent Ms. Henderson three additional letters requesting

that she provide documentation showing her compliance with her Road Home Program

obligations.    In these three letters, OCD reminded Ms. Henderson that her failure to


provide the documentation would possibly subject her to repayment of the Road Home

grant.   In September 2017, OCD' s attorney sent Ms. Henderson another letter, explaining

that, to avoid legal action, she should provide compliance documentation or call the


attorney to set up a grant repayment plan. Ms. Henderson did not respond.

         On July 3, 2019, OCD filed suit against Ms. Henderson to recoup the Road Home

grant funds.    On July 22, 2019, Ms. Henderson apparently called OCD' s attorney's office

claiming she was a member of a class action lawsuit against St. Bernard Parish for

wrongful demolition of her Chalmette house and that she had received a favorable ruling

in that suit.    By letter dated October 16,         2019,    OCD' s attorney requested additional

documentation regarding the alleged lawsuit.                 OCD' s attorney also enclosed a flyer

explaining options for reclassifying the Road Home grant funds Ms. Henderson received,

if certain circumstances may have prevented her from complying with her Road Home

obligations. After Ms. Henderson failed to substantiate her claim, and after another letter


from OCD's attorney asking for compliance documentation,                    OCD filed a motion for




z The form is dated -stamped " RECEIVED JUN 28 2012," and, in his affidavit to which the form is attached,
Jeff Haley attests OCD received the form on June 28, 2012.

                                                    3
preliminary default against her in January 2021, which the trial court granted.                        In


November 2021, OCD sought to confirm the default judgment. On November 18, 2021,

the trial court signed a default judgment against Ms. Henderson and in favor of OCD for


 33, 142. 42, plus interest and costs.


         Ms. Henderson appealed from the adverse judgment. After the appeal was lodged,

she filed an exception of peremption3 with this court, contending OCD' s claims against

her were perempted under La. R.S. 9: 2772, a statute providing a five-year peremptive

period for certain types of construction contracts. OCD opposed the exception. We first

consider the issue of peremption as such determines whether we reach the merits of Ms.


Henderson' s appeal.


                         FIVE- YEAR PEREMPTION UNDER LA. R. S. 9: 2772


         Peremption is a period of time fixed by law for the existence of a right.               Unless


timely exercised, the right is extinguished upon the expiration of the peremptive period.

La. C. C. art. 3458; Rover Group, Inc. v. Clark, 18- 1576 ( La. App. 1 Cir. 12/ 12/ 19),             291


So. 3d 699, 705, writ denied, 20- 00101 ( La. 3/ 9/ 20), 294 So. 3d 481. An appellate court


may consider a peremptory exception of peremption filed for the first time in that court,

if pleaded prior to a submission of the case for a decision, and if proof of the ground of

the exception appears of record.            La. C. C. P. art. 2163; State Bal, of Ethics v. Ourso, 06-


1467 ( La. App. 1 Cir. 6/ 8/ 07), 964 So. 2d 1059, 1062, writdenied, 07- 1387 ( La. 10/ 5/ 07),

964 So. 2d 941.          The judiciary is required to construe peremption statutes strictly against

peremption; of possible constructions, we are required to adopt the one that maintains


enforcement of the claim, rather than one that bars enforcement.                     Whitney Bank v.

Rayford, 21- 0406 ( La. App. 1 Cir. 12/ 9/ 21),         332 So. 3d 1243, 1250- 51.


         Ms. Henderson claims that her RH Agreement with OCD is a " construction contract"


within the meaning of La. R. S. 9: 2772, and, as such, is subject to five-year peremption.

Specifically, she points out that the RH Agreement required that she reoccupy her

Chalmette house as her primary residence within three years of April 29, 2008.                       She




3 An exception of peremption is the proper pleading by which to plead the objection of peremption.    See
La. C. C. P. art. 927.
                     Ms. Henderson erroneously captioned her exception of peremption as a motion for
peremption.   However, a pleading is governed by its substance rather than its caption, and we construe
the pleading for what it really is, not for what it is erroneously designated. Bihm v. Deca 5ystems, Inc.,
16- 0356 ( La. App, 1 Cir. 818/ 17), 226 So. 3d 466, 473, n. 3

                                                        51
contends that: (    1) to re -occupy the house, the RH Agreement necessarily required that
she rebuild the house; ( 2)         to rebuild the house necessarily required " some form of

construction;" and, (      3) as such, the RH Agreement is a " construction contract" within the

meaning of La. R.S. 9: 2772.         She then contends that, under La. R. S. 9: 2772( A)( 1)( b),

the five- year peremptive period began on June 28, 2012, the date OCD received her Road

Home Compliance and Monitoring f= orm and attached letter, wherein she indicated that

she had the necessary permits to reconstruct the Chalmette house, but St. Bernard Parish

had torn it down.     According to Ms. Henderson, she proved " possession" of the Chalmette

house by obtaining the permits to reconstruct the house.          Thus, she claims, OCD' s claim


was perempted on lune 28, 2017, and OCD's suit against her, filed on 3uly 3, 2019, was

untimely.


       In opposition, OCD argues La. R. S. 9: 2772s five- year peremptive period does not


apply, because its RH Agreement with Ms. Henderson is not a construction contract. OCD

argues that Ms. Henderson' s obligation to " re -occupy" the Chalmette house does not

equate to an obligation to " rebuild" the house. Further, OCD argues that, even if La. R. S.


9: 2772' s peremptive period applies, Ms. Henderson has pointed to no record evidence

showing when the peremptive period began.

       Louisiana Revised Statutes 9: 2772 pertinently provides:

       A. Except as otherwise provided in this Subsection, no action ... arising
       out of an engagement of planning, construction, design, or building
       immovable or movable property ... shall be brought against any
       person performing or furnishing land surveying services, as such term is
       defined in R. S. 37: 582, including but not limited to those services
       preparatory to construction, or against any person performing or
       furnishing the design, planning, supervision, inspection, or observation of
       construction or the construction of immovables, or improvement to
       immovable property ... :

           1)(
           a) More than five years after the date of registry in the mortgage office
       of acceptance of the work by owner.

        b) If no such acceptance is recorded within six months from the date the
       owner has occupied or taken possession of the improvement, in
       whole or in part, more than five years after the improvement has
       been thus occupied by the owner. ( Emphasis               added.)


       After a thorough review, we need not decide if Ms. Henderson' s RH Agreement


with OCD is the type of contract to which La. R. S. 9: 2772s five-year peremptive period

applies.     Even if La.   R. S. 9: 2772 were to apply, OCD correctly points out that proof of

                                                  5
peremption does not appear of record.             See La. C. C. P.   art.   2163.   Under La. R. S.

9: 2772( A)( 1)( b), the peremptive period is determined by whether the owner records


acceptance of the work.          If acceptance of the work is recorded within six months of


occupancy, the peremptive period begins on the date the acceptance is recorded; if no

acceptance is recorded, the peremptive period begins on the date of the owner's


occupancy or possession.        See Beverly Construction, L. L. C. v. Wadsworth Estates, L. L. C,

19- 0911 ( La. App. 1 Cir. 2/ 26/ 20),   300 So. 3d 1, 6.


          Here, the record does not contain evidence of the acceptance of some type of

work.     Rather, Ms. Henderson claims her act of obtaining permits from St. Bernard Parish

to reconstruct the Chalmette house constitutes an act of possession that triggered the


running of the five- year peremptive period at least as of June 28, 2012, the date OCD

received her Road Home Compliance and Monitoring Form and attached letter. In support

of her argument, Ms. Henderson relies on this court's opinion in Beverly Construction,

300 So. 3d at 9- 10, wherein this court held that an owner's letter requesting a zoning

change to property from a parish planning department was an "                exercise of dominion"


over property that equated to possession sufficient to trigger La. R. S. 9: 2772' s peremptive

period.



        The present case, however, is distinguishable from Beverly Construction, there,

the record contained an actual copy of the properly owner' s dated letter requesting the

zoning change, and there was no dispute that the property owner had actually sought

the change, and there was no dispute as to the date of the property owner's request.

Beverly Construction, 300 So. 3d at 7- 8.        In the present case, the record contains no


evidence of the date Ms. Henderson obtained the alleged permits from St. Bernard Parish.

The undated documentation she sent to OCD does not include dated copies of permit


applications to St. Bernard Parish, or dated reconstruction permits she actually obtained

from St. Bernard Parish, or even a statement by Ms. Henderson specifying the date she

obtained the permits.         Compare Stone v. Cannon & Cannon Construction, LLC, 12- 0322


 La. App. 1 Cir. 1/ 8/ 13),   2013 WL 85248, * 2 ( unpublished opinion) ( finding     the trial court

did not err in granting an exception of peremption when the record evidence established

the date the owner began to occupy the building where construction/ renovation work

                                                  1.1
had been performed).           Without record evidence of the permit dates, and mindful of our


duty to interpret La. R. S. 9: 2772 strictly against peremption, and in favor of maintaining

enforcement of the claim, we reject Ms. Henderson' s unproven contention that obtaining

permits was an act of possession that triggered the running of peremption. See Whitney

Bank, 332 So. 3d at 1250- 51.           Accordingly, we do not decide the applicability of La. R. S.

9: 2772' s five-year peremptive period to this case4 and deny Ms. Henderson' s exception

of peremption on the showing made. 5

                                VALIDITY OF DEFAULT IUDGMENT


         On appeal, Ms. Henderson' s single assignment of error is that the trial court erred

in granting the preliminary default against her.                  However, the substance of her brief


reveals that she actually challenges the confirmation of the preliminary default,                               not



merely the grantof the preliminary default, which is actually not a judgment at all.                           See


former La. C. C. P. art. 1701 — 2017 Comments, Comment ( a). 6                          Thus, based on Ms.


Henderson' s substantive arguments, we review the trial court's final default judgment


confirming the preliminary default against her. See United Most Worshipful King Georges

Grand Lodge A. F. & A.        Masons v. Lewis, 21- 1326 ( La. App. 1 Cir. 4/ 8/ 22), 342 So. 3d 36,

38,   n. 5 (   noting that the court would determine the substance of the appellant's

arguments, although not properly raised).                    M5. Henderson essentially argues the trial

court erred in rendering the final default judgment against her, because OCD' s proof of

the demand was insufficient to establish a prima facie case. She argues the affidavit of



4 Because the record contains inadequate proof of peremption, we also need not address the parties'
arguments regarding the concept of a " construction contract" as used in La. R. S. 9: 2780. 1( A)( 2)( a) or as
interpreted in cases applying La. C.C. art. 2756. Nor do we discuss the jurisprudential " three factor test"
used to determine if a contract is a " construction contract." See, e.g., Law Enforcement District ofJefferson
Parish v. Mapp Construction, LLC, 19- 543 ( La. App. 5 Cir. 5/ 29/ 20), 296 So. 3d 1260, 1267- 68.

5 We do note, however, that the Fourth Circuit has recently rejected the applicability of La. R. S. 9: 2772' s
five- year peremptive period in a Road Home Program breach of contract case, finding the homeowner was
not a licensed land surveyor as referenced in La. R. S. 9: 2772. State v. Porter, 22- 0250 ( La. App. 4 Cir.
9/ 7/ 22), ____ So. 3d ,   2022 WL 4091995, * 3.      We also note that other circuits have applied a ten- year
prescriptive period in similar Road Home Program breach of contract cases. See Division ofAdministration,
Office of Community Development, 22- 0048 ( La. App. 4 Cir. 7/ 13/ 22), _        So. 3d      2022 WL 2712462,
 2; State v. Styron, 19- 874 ( La. App. 3 Cir. 7/ 1/ 20), 304 So. 3d 563, 567; and, State v. Billings, 19- 618 ( La.
App. 3 Cir. 2/ 19( 20), 2020 WL   837342, * 5. And, in State v. Zanders, 21- 0336 ( La. App. 1 Or. 12/ 22/ 21),
339 So. 3d 1194, 1199, this court cites to La. C. C. art. 3499s ten- year prescriptive period in a Road Home
Program breach of contract case and finds the trial court did not err in ruling on a motion for summary
judgment without first conducting a hearing on the homeowners' exception of prescription and peremption.

6 The law pertaining to default judgments was recently amended. See 2021 La. Acts, No. 174. However,
the amended law applies only to default judgments rendered on or after January 1, 2022. 2021 La. Acts
No. 174, § 7( A). Thus, in this appeal, we apply prior default judgment law to the November 18, 2021
default judgment rendered against Ms. Henderson.

                                                         7
3eff Haley, OCD' s Chief Operating Officer, fails to show he had personal knowledge

required to substantiate his statements, and as a result, his affidavit and the exhibits

attached to it, are not competent evidence sufficient to support a default judgment.


          Under applicable law, a preliminary default must be confirmed by proof of the

demand sufficient to establish a prima facie case.                      La. C. C. P. art. 1702( A) ( prior to its


amendment by 2021 La. Acts No. 174, § 5). When a demand is based upon a conventional

obligation, affidavits and exhibits annexed thereto that contain facts sufficient to establish


a prima facie case shall be admissible, self -authenticating, and sufficient proof of such

demand.        La. C. C. P. art. 1702( 6)( 1).'      Confirmation of a preliminary default is similar to

a trial at which the defendant is absent. The plaintiff is required to present admissible


and competent evidence establishing a prima facie case, proving both the existence and

the validity of the claim. Arias v. Stolthaven New Orleans, LLC, 08- 1111 ( La. 5( 5/ 09), 9

So. 3d 815, 820.          Except as provided by law, inadmissible evidence may not support a

default judgment.            Id.   Thus, hearsay evidence is not admissible in a proceeding to

confirm a default judgment, unless it falls within a hearsay exception or is expressly

authorized by La. C. C. P. art. 1702. Barnett v State Dept of Health & Hospitals, 15- 0633

    La. App. 1 Cir. 11/ 9/ 15), 2015 WL 6951294, *               2.


          Generally, affidavits must be based upon the affiant's personal knowledge.& See

La. C. E. art. 602; Parker v. Schneider, 14- 0232 ( La. App. 4 Cir. 10/ 1/ 14), 151 So. 3d 679,

682.      With regard to business records,               however, the hearsay rule does not exclude

records of regularly conducted business activity, even though the declarant is available

as a witness.         See La. C. E. art. 803( 6). 9 A party who seeks to admit written hearsay


7 The recent amendments to the laws pertaining to default judgments made no change to the text of
La. C. C. P. art. 1702( B)( 1).


8 Some of the cases referenced in this opinion deal with affidavits submitted in a summary judgment
context, rather than a default judgment context.               In both instances, the affiant must have personal
knowledge.     La. C. E. art. 602 and La. C. C. P. art. 967.


9    Louisiana Code of Evidence article 803( 6) pertinently provides;

          Records of regularly conducted business activity. A memorandum, report, record,
          or data compilation, in any form, including but not limited to that which is stored by the
          use of an optical disk imaging system, of acts, events, conditions, opinions, or diagnoses,
          made at or near the time by, or from information transmitted by, a person with knowledge,
          if made and kept in the course of a regularly conducted business activity, and if it was the
          regular practice of that business activity to make and to keep the memorandum,
          report, record, or data compilation, all as shown by the testimony of the custodian or other
          qualified witness, unless the source of information or the method or circumstances of
evidence under La. C. E. art. 803( 6)            must authenticate it by a qualified witness.               The


witness laying the foundation for the admissibility of business records does not have to

be the preparer of the records.              A qualified witness only needs to be familiar with the

record- keeping system of the entity whose business records are sought to be introduced.

The custodian of the record or other qualified witness must explain the entity's record-

keeping procedures, and, thus, lay a foundation for the admissibility of the records.

Brilliant National Services, Inc. v. Travelers Indemnity Company, 21- 1472 ( La. App. 1 Cir.
9/ 7/ 22),      So. 3d           2022 WL 4092530, *         12, citing Midland Funding, LLC v Stack,

20- 1310 (   La. App. 1 Cir. 10/ 21/ 21),       2021 WL 4901976, * 2 (         unpublished),       writ denied,

22- 00038 ( La. 3/ 2/ 22), 333 So. 3d 833.


        There is a presumption that a default judgment is supported by sufficient evidence,

but the presumption may be rebutted by the record upon which the judgment is rendered.

Arias, 9 So. 3d at 820. In reviewing default judgments, an appellate court is restricted to


determining the sufficiency of the evidence offered in support of the judgment. The trial

court's conclusion regarding the sufficiency of the evidence is a factual issue governed by

the manifest error standard of review, which requires great deference to the trial court's

factual findings. Id. at 818; Albe v, Chavira, 18- 1482 ( La. App. 1 Cir. 7/ 18/ 19), 2019 WL

3241986, * 2 ( unpublished).


        We have reviewed Mr. Haley's affidavit and the exhibits attached to it. In his

affidavit, Mr. Haley attests that he is OCD's Chief Operating Officer and that he has care,

custody, and access to Ms. Henderson' s Road Home grant file and is familiar with the file.

He then identifies 15 documents pertaining to Ms. Henderson' s file that are contained in

DCD records, including the RH documents, all signed by Ms. Henderson.                         He attests that


the documents were furnished by someone with knowledge who routinely acts on OCD' s

behalf and that the documents were entered into OCD records at or near the time of the

transactions or events.          He attests that Ms. Henderson applied to the Road Home

Program, received $      33, 142. 42 in grant funds, executed documents obligating herself to




        preparation   indicate   lack   of   trustworthiness.   This exception is   inapplicable   unless
        the recorded information was furnished to the business either by a person who was
        routinely acting for the business in reporting the information or in circumstances under
        which the statement would not be excluded by the hearsay rule.
                                                        9
occupy her Chalmette house within three years or to remit the entire grant amount, and

had failed to submit documentation demonstrating compliance with her Road Home

obligations.    Mr. Haley then states that OCD is entitled to repayment of the Road Home

grant from Ms. Henderson.           Finally, Mr. Haley attests, " This affidavit is based upon

Affiant' s   personal     knowledge,    information,   and   belief, and   the     business   records


maintained by [ OCD] in the ordinary course of conducting its business."

        Although Mr. Haley did not prepare the OCD business records at issue, he is OCD' s

chief operating officer and has " care, custody, and access" to OCD' s business records.

He is familiar with OCD' s record- keeping procedures as well as Ms. Henderson' s particular

Road Home file.         A qualified witness only needs to be familiar with the record- keeping

system of the entity whose business records are sought to be introduced.                      Midland


Funding, LLC, 2021 WL 4901976 at * 2. See Regions Bank v. La. Pipe &               Steel Fabricators,


LLC, 11- 0839 ( La. App. 1 Cir. 12/ 21/ 11), 80 So. 3d 1209, 1213 ( noting the affiant need

not show he personally prepared the business records nor that he had direct,

independent, first-hand knowledge of their contents).


        Importantly, on appeal, Ms. Henderson does not contest the facts shown by the

OCD business records attached to Mr. Haley's affidavit.            Those OCD business records


substantiate Ms. Henderson' s agreement to the Road Home obligations, her receipt of

 33, 142. 42 in grant funds,       her handwritten admission that she did not occupy the

Chalmette house within the required time, and her failure to comply with her Road Home

obligations,    despite OCD' s repeated notices to do so.             There   is   no indication of


untrustworthiness in the preparation, collection, or entry of the OCD business records

pertaining to Ms. Henderson' s Road Home file.          See La. C. E. art. 803( 5) ( stating that the


business records exception applies " unless the source of information or the method or


circumstances of preparation           indicate lack of trustworthiness.')       Thus, Mr.    Haley' s

affidavit attestations are supported by the very documents he references in the affidavit

and are not contradicted by other evidence. See Regions Bank, 80 So. 3d at 1213.                 Also


see Schexnaildre v. State Farm Mut; Auto. Ins Co., 15- 0272 (            La. App. 1 Cir. 11/ 9/ 15),

184 So. 3d 108, 117 (      noting that our courts have previously recognized that an affiant's

status as an executive of a company demonstrates some competency to testify about

                                                  10
basic information concerning the company, particularly where that information is not

contradicted by any other evidence).

       Based on the above, we find the record in this case does not rebut the presumed

sufficiency of OCD' s evidence.   Arias, 6 So. 3d at 829.   Accordingly, we conclude the trial

court did not manifestly err in concluding that OCD presented sufficient proof to establish

a prima facie case for confirmation of the default judgment against Ms. Henderson. Id.

at 818. That is, the trial court did not manifestly err in concluding that Mr. Haley's affidavit
and the evidence submitted therewith were admissible and competent evidence

establishing both the existence and validity of OCD's claims against Ms. Henderson. See

Id, at 820; Albe, 2919 WL 3241986 at * 2.

                                           CONCLUSION


       We deny the exception of peremption filed by Judy G. Henderson.           We affirm the


November 18, 2021 default judgment against Ms. Henderson and in favor of the OCD for


 33, 142. 42, plus interest and costs. We assess costs of the appeal to Judy G. Henderson.

       EXCEPTION DENIED; JUDGMENT AFFIRMED.




                                              11
STATE OF LOUISIANA,                                        STATE OF LOUISIANA
DIVISION OF ADMINSITRATION,
OFFICE OF COMMUNITY                                        COURT OF APPEAL
DEVELOPMENT -DISASTER
RECOVERY UNIT                                              FIRST CIRCUIT


VERSUS                                                     NO. 2022 CA 0405


JUDY HENDERSON A/ K/A
JUDY G. HENDERSON



HOLDRIDGE, J,,          dissenting.

      I respectfully dissent. The majority opinion is in error in two major areas.

The appellant has filed with this court an exception raising the objection of

peremption. La. C. C. P. art. 927( A)(2).    The appellant argues that any action against

Ms. Henderson is extinguished by the five -period preemptive period.           La. C. C. art.


3458; La. R.S. 9: 2772. The majority opinion finds that it is not required to determine

if the cause of action against Ms. Henderson is perempted and does not exist because

the record contains no evidence of the dates Ms. Henderson obtained the alleged


permits from St. Bernard Parish. See Beverly Constr., L.L.C. y. Wadsworth Estates,


L.L. C., 2019- 0911 (   La. App. 1 Cir. 2/ 26/ 20),   300 So. 3d 1 ( wherein this court held


that a property owner' s letter seeking a zoning change began the running of the

peremption period under La. R.S. 9: 2772.) While I am not certain if La. R.S. 9: 2772


applies in this case, it is definitely error for this court not to remand this matter to

the trial court so that evidence can be produced to determine if the cause of action is


perempted and no longer exists. See La. C. C. P. art. 2163- 64.         To allow a party to

obtain a default judgment on a cause of action that is perempted is unconscionable.


If a cause of action is perempted, it is forever lost.             See La. C. C. art. 3458,


Revision Comments - 1982( b).         A default judgment cannot be obtained on a cause


of action that does not exists.    Even if the majority is not interested in determining

if the cause of action that is the basis of the default judgment exists, I would find


that the appellee failed to present a prima facie case by competent and admissible
evidence to entitle a default judgment being granted.       Louisiana Code of Civil


procedure article 1702( A)( 1) provides:


      If a defendant in the principal or incidental demand fails to answer or
      file other pleadings within the time prescribed by law or by the court,
      and the plaintiff establishes a prima facie case by competent and
      admissible evidence that is admitted on the record, a default judgment
      in favor of the plaintiff may be rendered, provided that notice that the
      plaintiff intends to obtain a default judgment is sent if required by this
      Paragraph, unless such notice is waived.         The court may permit
      documentary evidence to be filed in the record in any electronically
      stored format authorized by the local rules of the district court or
      approved by the clerk of the district court for receipt of evidence.

The only witness for the appellee stated in his affidavit "[   a] ffiant states that the


information attached was furnished by someone with knowledge who routinely acts

on behalf of OCD -DRU in reporting the information."

      If this information is competent evidence to obtain a default judgment, then

all defaults would have to be granted if the plaintiff either presents an affidavit or

testifies in court at a default judgment hearing that an unknown "      someone with




knowledge" told him the facts necessary to obtain the default judgment were correct.

This court cannot evaluate the admissibility of evidence told to the affiant by

 someone."   Clearly, the mandates of La. C. C. art.   1702 require "   competent and




admissible testimony" and the testimony and affidavit of Mr. Haley contain neither.
                                     STATE OF LOUISIANA

                                       COURT OF APPEAL


                                         FIRST CIRCUIT



                                          2022 CA 0405


                 STATE OF LOUISIANA, DIVISION OF ADMINISTRATION,
          OFFICE OF COMMUNITY DEVELOPMENT -DISASTER RECOVERY UNIT

                                              VERSUS


                        UDY HENDERSON A/ K/ A ] UDY G. HENDERSON




    McClendon, J., concurring.


            I do not find LSA- R.S. 9: 2772 to be applicable to the facts presented and concur


1 ein   the result reached by the majority.